Exhibit 10.2

AMENDMENT NO. 1
TO
LOAN AGREEMENT
AND WAIVER

            This AMENDMENT NO. 1 TO LOAN AGREEMENT AND WAIVER (this
"Amendment"), made as of June 30, 2001, among OGLEBAY NORTON COMPANY
("Borrower"), the banking institutions named in Schedule 1 to the Loan Agreement
(as hereinafter defined) (collectively, the "Banks" and individually, "Bank"),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Banks ("Agent"),
BANK ONE, MICHIGAN, as syndication agent ("Syndication Agent") and THE BANK OF
NOVA SCOTIA, as documentation agent ("Documentation Agent").

W I T N E S S E T H :

            WHEREAS, Borrower, the Banks, the Agent, the Syndication Agent and
the Documentation Agent have entered into that certain Loan Agreement, dated as
of April 3, 2000 (as amended from time to time, the "Loan Agreement"), pursuant
to which the Banks have made certain loans and other financial accommodations
available to Borrower; and

            WHEREAS, Borrower, the Banks, the Agent, the Syndication Agent and
the Documentation Agent desire to amend the Loan Agreement as hereinafter set
forth;

            NOW, THEREFORE, in consideration of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Borrower, the Banks, the
Agent, the Syndication Agent and the Documentation Agent do hereby agree as
follows:

1.    DEFINED TERMS.

            Each defined term used herein and not otherwise defined herein shall
have the meaning ascribed to such term in the Loan Agreement.



2.    AMENDMENT TO THE LOAN AGREEMENT.

            2.1        Amendment to Article I. DEFINITIONS. The definitions of
"Level II Acquisition" and Level II Acquisition Limit" are deleted. The
definitions of "Applicable Margin" and "Level I Acquisition Limit" in Article I
are amended to read as follows:

            "Applicable Margin" shall mean the number of basis points (depending
upon whether the Loans are LIBOR Loans or Prime Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio:



Leverage Ratio

Applicable Margin
for LIBOR Loans

Applicable Margin
for Prime Rate
Loans


  Greater than or equal to 4.50 to 1.00

300 Basis Points

50 Basis Points


  Greater than or equal to 4.25 to 1.00 but less   than 4.50 to 1.00

275 Basis Points

25 Basis Points


  Greater than or equal to 4.00 to 1.00 but less   than 4.25 to 1.00

250 Basis Points

0 Basis Points


  Greater than or equal to 3.75 to 1.00 but less   than 4.00 to 1.00

200 Basis Points

0 Basis Points


  Greater than or equal to 3.50 to 1.00 but less   than 3.75 to 1.00

175 Basis Points

0 Basis Points


  Less than 3.50 to 1.00

150 Basis Points

0 Basis Points

Changes to the Applicable Margin shall be effective on the first day of the
month following the date upon which Agent received, or, if earlier, Agent should
have received, pursuant to Section 5.3 (a) or (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of the Banks pursuant to
Articles VII and VIII hereof.

            "Level I Acquisition Limit" shall mean Fifteen Million Dollars
($15,000,000).

            2.2        Amendment to Section 5.7 FINANCIAL COVENANTS. Section 5.7
is amended to read as follows:

                        (a)         LEVERAGE RATIO. The Companies shall not
suffer or permit at any time the Leverage Ratio to exceed: (i) 4.75 to 1.00 on
July 1, 2001 through September 30, 2001, (ii) 4.50 to 1.00 on October 1, 2001
through June 30, 2002, (iii) 4.35 to 1.00 on July 1, 2002 through September 30,
2002, and (iv) 4.25 to 1.00 on October 1, 2002 and thereafter.

                        (b)         SENIOR DEBT RATIO. The Companies shall not
suffer or permit at any time the ratio of Total Senior Funded Indebtedness to
Consolidated Pro-Forma EBITDA, based upon the financial statements of the
Companies for the most recently completed four (4) fiscal



quarters, to be greater than: (i) 3.50 to 1.00 on July 1, 2001 through September
30, 2002 and (ii) 3.25 to 1.00 on October 1, 2002 and thereafter.

                        (c)         INTEREST COVERAGE. The Companies shall not
suffer or permit at any time the ratio of (x) Consolidated Pro-Forma Pre-Tax
Earnings plus Consolidated Pro-Forma Interest Expense to (y) Consolidated
Pro-Forma Interest Expense (less non cash amortized financing and FAS 133 costs
to the extent included in Consolidated Pro-Forma Interest Expense in accordance
with GAAP), based upon the financial statements of the Companies for the most
recently completed four (4) fiscal quarters, to be less than: (i) 1.25 to 1.00
on July 1, 2001 through December 31, 2001, (ii) 1.30 to 1.00 on January 1, 2002
through June 30, 2002 and (iii) 1.40 to 1.00 on July 1, 2002 and thereafter.

                        (d)         CASH-FLOW COVERAGE. The Companies shall not
suffer or permit at any time the ratio of (i) Consolidated Pro-Forma Cash flow
to (ii) Consolidated Pro-Forma Fixed Charges to be less than 1.10 to 1.00, based
upon the financial statements of the Companies for the most recently completed
four (4) fiscal quarters.

                        (e)         NET WORTH. The Companies shall not suffer or
permit Consolidated Net Worth at any time, based upon the Consolidated financial
statements of the Companies for the most recently completed fiscal quarter, to
fall below the current minimum amount required, which current minimum amount
required shall be an amount equal to One Hundred Twenty Two Million Three
Hundred Five Thousand Dollars ($122,305,000), plus an Increase Amount on the
last day of each fiscal quarter ending after April 1, 2001. As used herein, the
term "Increase Amount' shall mean an amount equal to (i) sixty-five percent
(65%) of the positive Consolidated Net Earnings of the Companies for the fiscal
quarter then ended, plus (ii) one hundred percent (100%) of the proceeds of any
equity offering or any debt offering convertible to equity.

                        (f)         CONSOLIDATED PRO-FORMA EBITDA. The Companies
shall not suffer or permit at any time Consolidated Pro-Forma EBITDA, based upon
the financial statements of the Companies for the most recently completed four
(4) fiscal quarters, to be less than (i) Seventy Five Million Dollars
($75,000,000) on July 1, 2001 thorough June 30, 2002, and (ii) Eighty Million
Dollars ($80,000,000) on July 1, 2002 and thereafter.

            2.3        Amendment to Section 5.13 ACQUISITIONS. Section 5.13 is
amended to read as follows:

            SECTION 5.13. ACQUISITIONS. Without the prior written consent of
Agent and the Majority Banks, no Company shall effect an Acquisition; provided,
that, so long as no Unmatured Event of Default or Event of Default shall then
exist or immediately thereafter shall begin to exist:

            (a)        Borrower or any Pledgor may effect an Acquisition so long
as:

               (i)        Borrower or such Pledgor is the surviving entity of
the Acquisition (in the case of a merger, consolidation or other combination) or
the person to be acquired becomes a Pledgor promptly after such Acquisition (in
the case of the acquisition of the stock (or other equity interest) of a Person)
in accordance with Section 5.22 hereof;



               (ii)        the Companies are in full compliance with the Loan
Documents both prior to and subsequent to he transaction;      

             (iii)       Borrower provides to Agent and the Banks, at least ten
(10) days prior to the consummation of such Acquisition, (A) written notice of
such Acquisition, (B) historical financial statements of such Person, (C) a pro
forma financial statement of the companies, and (D) a certificate of a Financial
Officer of Borrower showing pro forma compliance with Section 5.7 hereof, both
before and after the proposed Acquisition; and

                   (iv)       the aggregate Consideration paid by the companies
with respect to any Level I Acquisition, when added to all other Level I
Acquisitions during any four (4) consecutive fiscal quarters, does not exceed
the Level I Acquisition Limit;

            (b)        Notwithstanding the limitations set forth in subpart (iv)
of Section 5.13(a) above, any Company may effect the Permitted Acquisitions so
long as the conditions set forth in subparts (i), (ii) and (iii) of such Section
5.13(a) are satisfied.

            2.4        Amendment to Section 5.18 CAPITAL EXPENDITURES. Section
5.18 is amended to read as follows:

            SECTION 5.18 CAPITAL EXPENDITURES Borrower and its Subsidiaries
shall not invest in Consolidated Capital Expenditures more than an aggregate
amount equal to Thirty Five Million Dollars ($35,000,000) during each fiscal
year of Borrower.

3.    WAIVER.

            3.1        Waiver. Subject to and conditioned on the effectiveness
of this Amendment, to the extent that the following actions or circumstances
have resulted in Borrower's failure to comply with the Loan Agreement, the
Banks, in accordance with Section 10.3 of the Loan Agreement, hereby waive, as
of the date of this Amendment:

            (a)        Borrower's failure to comply with the requirements set
forth in Sections 5.7(a), 5.7(b) and 5.7(c) of the Loan Agreement at June 30,
2001 and for the period ended June 30, 2001; and

            (b)        solely with respect to defaults waived pursuant to
Section 3.1(a) above, any Event of Default under Section 7.2 of the Loan
Agreement resulting therefrom.

4.    REPRESENTATIONS AND WARRANTIES.

            Borrower hereby represents and warrants as follows:

            4.1        The Amendment. This Amendment has been duly and validly
executed by an authorized executive officer of Borrower and constitutes the
legal, valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms. The execution, delivery, and performance of this
Amendment, the Loan Agreement (as amended hereby), and the other



Loan Documents to which Borrower is a party are within Borrower's corporate
powers, have been duly authorized, and are not in contravention of Law or the
terms of Borrower's Certificate of Incorporation or By-Laws or any indenture
(including the Indenture) or other document or instrument evidencing borrowed
money or any other agreement or undertaking to which Borrower is a party or by
which it or its property is bound.

            4.2        Claims and Defenses. As of the date of this Amendment,
neither Borrower nor any of the Companies has any defenses, claims,
counterclaims or setoffs with respect to the Loan Agreement, the Loan Documents
or any obligations thereunder or with respect to any actions of the Agent, the
Syndication Agent, the Documentation Agent, the Banks or any of their respective
officers, directors, shareholders, employees, agents or attorneys, and Borrower
irrevocably and absolutely waives any such defenses, claims, counterclaims and
setoffs and releases Agent, the Syndication Agent, the Documentation Agent, the
Banks, and each of their respective officers, directors, shareholders,
employees, agents and attorneys, from the same.

            4.3        Loan Agreement. The Loan Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms.

            4.4        Nonwaiver. Except as expressly provided in Section 3
hereto, the execution, delivery, performance and effectiveness of this Amendment
shall not operate, be deemed to be, or be construed to be a waiver: (i) of any
right, power or remedy of Agent, the Syndication Agent, the Documentation Agent,
any Bank under the Loan Agreement or (ii) of any term, provision,
representation, warranty or covenant contained in the Loan Agreement or any
other documentation executed in connection therewith. Further, except as set
forth in Section 3 of this Agreement, none of the provisions of this Amendment
shall constitute, be deemed to be or construed to be, a waiver of any Event of
Default under the Loan Agreement as previously amended and as further amended by
this Amendment.

            4.5        Reference to and Effect on the Loan Agreement. Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to "this
Agreement," "hereunder," "hereof," "herein," or words of like import shall mean
and be a reference to the Loan Agreement, as previously amended and as further
amended hereby, and each reference to the Loan Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement, as previously
amended and as further amended hereby.

5.     CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT NO. 1 AND WAIVER.

            This Amendment shall become effective as of the date (the "Amendment
Effective Date") on which each of the following conditions precedent shall have
been fulfilled:

            5.1        Amendment No. 1 to Loan Agreement and Waiver. The Agent
shall have received from Borrower and a requisite number of Banks constituting
the Majority Banks (as defined in the Loan Agreement) an original counterpart of
this Amendment No. 1 to Loan Agreement and Waiver, executed and delivered by a
duly authorized officer of Borrower or each such Bank, as the case may be.



            5.2        Amendment No. 1 to Credit Agreement and Waiver. The Agent
shall have received from Borrower and a requisite number of Banks constituting
the Majority Banks an original counterpart of Amendment No. 1 to Credit
Agreement and Waiver, in form and substance acceptable to the Agent, executed
and delivered by a duly authorized officer of Borrower or each such Bank, as the
case may be.

            5.3        Acknowledgment of Guarantors. The Agent shall have
received the Acknowledgment of Guarantors, attached hereto, executed and
delivered by a duly authorized officer of each of the Guarantors.

            5.4        Amendment Fee. The Agent shall have received from
Borrower, for account of each Bank that consents to this Amendment No. 1 to Loan
Agreement and Waiver (evidenced by receipt by the Agent of an executed
counterpart of this Amendment No. 1 to Loan Agreement and Waiver) by 5:00 p.m.,
Cleveland, Ohio time, on August 6, 2001, an amendment fee in an amount equal to
0.15% of the sum of each such approving Bank's Term Loan Commitment Amount.

6.    MISCELLANEOUS.

            6.1        Governing Law. This Amendment has been delivered and
accepted at and shall be deemed to have been made at Cleveland, Ohio. This
Amendment shall be interpreted and the rights and liabilities of the parties
hereto determined in accordance with the laws of the State of Ohio, without
regard to principles of conflict of law, and all other laws of mandatory
application.

            6.2        Severability. Each provision of this Amendment shall be
interpreted in such manner as to be valid under applicable law, but if any
provision hereof shall be invalid under applicable law, such provision shall be
ineffective to the extent of such invalidity, without invalidating the remainder
of such provision or the remaining provisions hereof.

            6.3        Counterparts. This Amendment may be executed in one or
more counterparts, each of which, when taken together, shall constitute but one
and the same agreement.

[Signature Page to Follow]



                       IN WITNESS WHEREOF, Borrower has caused this Amendment
No. 1 to Loan Agreement and Waiver to be duly executed and delivered by its duly
authorized officer as of the date first above written.

Address:   1100 Superior Avenue   OGLEBAY NORTON COMPANY     Cleveland, Ohio
44114         Attention: Treasurer   By:                            
                                                          Name: Rochelle F.
Walk                                                  Title: Vice President and
Secretary                           Address:   Key Center   KEYBANK NATIONAL
ASSOCIATION,     127 Public Square         Cleveland, Ohio 44114-1306        
Attention: Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:  

611 Woodward Avenue

  BANK ONE, MICHIGAN    

Detroit, Michigan 48226

        Attention: Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:  

600 Peachtree Street

  THE BANK OF NOVA SCOTIA     Suite 2700Atlanta,         Georgia 30308  
By:                                                                     
             Attention: Large Corporate   Name:                            
                                                 Banking Division  
Title:                                                                    
      



Address:   500 Woodward Avenue, 9th Fl.   COMERICA BANK     Detroit, Michigan
48226         Attention: Large Corporate   By:                            
                                                      Banking Division   Name:
                                                                                
Title:                                                                  
                   Address:   231 S. LaSalle Street   BANK OF AMERICA, N.A.    
Chicago, Illinois 60697         Attention: Peter J. Gates  
By:                                                                     
             Banking Division   Name:                            
                                                    
Title:                                                                    
                 Address:  

111 West Monroe, 10W

  HARRIS TRUST AND SAVINGS BANK    

Chicago, Illinois 60603

        Attention: Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:  

975 Euclid Avenue

  THE HUNTINGTON NATIONAL BANK     Cleveland, Ohio 44115         Attention:
Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:   1111 Superior Avenue   MELLON BANK, N.A.     Suite
1600         Cleveland, Ohio 44114   By:                            
                                                      Attention: Large Corporate
  Name:                                                                         
    Banking Division   Title:                           
                                                          Address:   1900 East
Ninth Street   NATIONAL CITY BANK     Cleveland, Ohio 44114         Attention:
Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:   250 West Huron   THE CHASE MANHATTAN BANK    
Cleveland, Ohio 44113         Attention: Large Corporate  
By:                                                                     
             Banking Division   Name:                            
                                                    
Title:                                                                    
      



Address:   1404 East Ninth Street   FIFTH THIRD BANK, NORTHEASTERN OHIO    
Cleveland, Ohio 44114         Attention: Large Corporate  
By:                                                                     
             Banking Division   Name:                          
                                                      
Title:                                                                  
                   Address:   1350 Euclid Avenue   FIRSTAR BANK, NATIONAL
ASSOCIATION     Cleveland, Ohio 44115         Attention: Large Corporate  
By:                                                                     
             Banking Division   Name:                            
                                                    
Title:                                                                    
                 Address:  

244 Westchester Avenue

  FLEET NATIONAL BANK    

White Plains, New York 10604

        Attention: Large Corporate   By:                            
                                                      Banking Division  
Name:                                                                           
      Title:                                                                    
                 Address:  

110 South Stratford Road

  BRANCH BANKING & TRUST CO.     Suite 301         Winston-Salem, NC 27104  
By:                                                                     
             Attention: Large Corporate   Name:                            
                                                 Banking Division  
Title:                                                                    
      



ACKNOWLEDGMENT OF GUARANTORS

            Each of the undersigned consents and agrees to and acknowledges the
terms of the foregoing Amendment No. 1 to Loan Agreement and Waiver. Each of the
undersigned further agrees that the obligations of each of the undersigned
pursuant to the Guaranty of Payment, the Security Agreement and any other Loan
Document to which any of the undersigned is a party shall remain in full force
and effect and be unaffected hereby.

    ONCO Investment Company     Oglebay Norton Industrial Minerals, Inc.    
Oglebay Norton Management Company    

Oglebay Norton Industrial Sands, Inc.

    Oglebay Norton Terminals, Inc.     Oglebay Norton Engineered Materials Inc.
    Michigan Limestone Operations, Inc.     Global Stone Corporation (successor
by merger to
               Oglebay Norton Acquisition Company)    

Global Stone Tenn Lutrell Company

    Global Stone Chemstone Corporation     Global Stone St. Clair, Inc.    
Global Stone Filler Products Company     Global Stone James River, Inc.    

GS PC, Inc.

    Oglebay Norton Minerals, Inc.     Oglebay Norton Specialty Minerals, Inc.  
 

ON Marine Services Company

          By:                                                              
                     Rochelle F. Walk, as Vice President and Secretary of each
of the companies listed above.          

Texas Mining, LP, by its General Partner Oglebay Norton Industrial Sands, Inc.

            By:                                                                 
     

Rochelle F. Walk

        Vice President and Secretary          

Global Stone PenRoc LP, by its General Partner, GS PC, Inc,.

            By:                                                                 
     

Rochelle F. Walk

        Vice President and Secretary          

Oglebay Marine Services Company, L.L.C., by its Member OM MARINE SERVICES
COMPANY

            By:                                                                 
     

Rochelle F. Walk

        Vice President and Secretary